         Case 1:14-cv-03801-MBH Document 3 Filed 08/22/19 Page 1 of 1




       In the United States Court of Federal Claims
  * * * * * * * * * * * * * *  *
  POLLY C. MOORE,              *
                               *
                               *
                 Plaintiff,    *                        Nos. 14-38L; No. 14-3801L
  v.                           *                        Filed: August 22, 2019
                               *
  UNITED STATES,               *
                               *
                 Defendant.    *
                               *
  * * * * * * * * * * * * * *  *
                             ORDER

        The court is in receipt of plaintiffs’ motion to voluntarily dismiss certain plaintiffs’
claims in the case of Wilhelmean Brown, et al. v. United States, Case No. 14-38L,
including the above-captioned plaintiff. The claims associated with the above-captioned
plaintiff are, hereby, SEVERED from the case of Wilhelmean Brown, et al. v. United
States, Case No. 14-38L, and shall be reorganized, for case management purposes, into
the above-captioned case, Polly C. Moore v. United States, and assigned Case No. 14-
3801L. The court DISMISSES WITH PREJUDICE the property claims of Polly C. Moore.
As there is no just reason for delay, the Clerk’s Office shall enter immediate JUDGMENT
consistent with this Order, pursuant to RCFC 54(b). As the Order disposes of all
properties of the named plaintiff, Case No. 14-3801L shall be CLOSED. Neither the
dismissal of the claims of the plaintiff herein nor the entry of judgment by the Clerk’s Office
shall affect this court’s jurisdiction over the remaining plaintiffs and properties in the case
of Wilhelmean Brown, et al. v. United States, Case No. 14-38L

       IT IS SO ORDERED.
                                                           s/Marian Blank Horn
                                                           MARIAN BLANK HORN
                                                                    Judge
